UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7108


GARY WALL,

                    Plaintiff - Appellant,

             v.

R. MEFFORD; J. TESTERMAN; E. RASNICK, Correctional Officer of R.O.S.P.;
J. BARKER, Correctional Officer of R.O.S.P.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:16-cv-00305-PMS)


Submitted: February 22, 2019                                      Decided: March 20, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gary Wall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Wall appeals from the district court’s judgment entered after a jury returned

a verdict in favor of Appellees on Wall’s First and Sixth Amendment claims raised

pursuant to 42 U.S.C. § 1983 (2012). * The record does not contain a transcript of the jury

proceedings.   An appellant has the burden of including in the record on appeal a

transcript of all parts of the proceedings material to the issues raised on appeal. Fed. R.

App. P. 10(b); 4th Cir. R. 10(c). An appellant proceeding on appeal in forma pauperis is

entitled to transcripts at government expense only in certain circumstances. 28 U.S.C.

§ 753(f) (2012). By failing to produce a transcript or to request and qualify for the

production of a transcript at government expense, Wall has waived review of the issues

on appeal that depend upon the transcript to show error. See generally Fed. R. App. P.

10(b)(2); Keller v. Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987). As no

error appears on the record before us, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        Pursuant to 28 U.S.C. § 636(c) (2012), the parties consented to proceed before a
magistrate judge.


                                            2